Citation Nr: 0825309	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  07-21 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:  Florida Department of Veteran's 
Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1995 to 
November 2002 and from January 2003 to February 2004.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
assigned a temporary 100 percent rating for the veteran's 
right knee disability under the provisions of 38 C.F.R. 
§ 4.30, retroactively effective from June 15, 2005, to 
compensate him for convalescence following surgery to repair 
ligament and meniscus tears.  Effective September 1, 2005, 
the prior 10 percent rating resumed.


FINDING OF FACT

Since his surgery to repair the ligament and meniscus tears, 
the veteran has had slight, recurrent subluxation or lateral 
instability in his right knee.  He does not have x-ray 
confirmation of arthritis or resulting limitation of motion 
in this knee.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the right knee disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic 
Code (DC) 5257 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in 
October 2005, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO issued that VCAA 
notice letter prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).



Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's right knee disability were provided to him 
in the May 2007 statement of the case (SOC).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing his disability met the 
requirements for a higher rating was needed for an increase 
to be granted.  Additionally, he had stated in his October 
2006 notice of disagreement (NOD) that athletic activities, 
which he previously had enjoyed, would never be part of his 
life.  This is a statement of the impact of the disability on 
his daily life.  Certainly then, he has the requisite actual 
knowledge of the evidence needed to support his claim.  He is 
also represented by a veteran's service organization that 
presumably is aware of the requirements for receiving a 
higher disability rating, including in terms of the impact 
the right knee disability has on the veteran's day-to-day 
activities.

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a downstream effective date will 
be assigned if a higher disability rating is granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  And, as mentioned, the holding in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), indicates this type 
of notice error is presumed prejudicial, unless VA rebuts 
this presumption.

Here, the Board finds that the presumption of prejudice due 
to the content error in not providing Dingess notice has been 
rebutted.  Even if one could reasonably argue that not 
providing Dingess notice is presumptively prejudicial, this 
still has been rebutted:  (1) based on the communications 
sent to the veteran over the course of this appeal, he 
clearly has actual knowledge of the evidence he is required 
to submit; and (2) based on his contentions and evidence he 
submitted and the communications provided to him by VA over 
the course of this appeal, he reasonably understands from the 
notices provided what was needed.  

Specifically, the veteran submitted private medical evidence 
showing actual knowledge of the evidence required to prove 
his claim.  In addition, the actual notices provided by VA 
are clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
his claim.  So he has been afforded a meaningful opportunity 
to participate effectively in the adjudication of his claim; 
the intended purpose of the Dingess notice has not been 
frustrated.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).  Also, since the Board is 
denying his underlying claim for a higher disability rating, 
no downstream effective date will be assigned, so that 
element of his claim is ultimately moot.  See 38 C.F.R. 
§ 20.1102, also discussing the notion of harmless error.

And as for the duty to assist, the RO obtained the veteran's 
service medical records, private medical records, and the 
report of his VA compensation examination - including 
assessing the severity of his right knee disability.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court, however, held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of a "staged" rating.  
See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  


In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.

The RO already has assigned what amounts to be a staged 
rating by increasing the rating to 100 percent, albeit only 
temporarily from June 15 to August 31, 2005, since the prior 
10 percent rating resumed effectively as of September 1, 
2005.  In any event, the Board will consider whether the 
rating should be further staged.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his right knee disability, currently (as of September 1, 
2005) evaluated as 10-percent disabling under DC 5257, for 
"other" impairment of the knee including recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  



Under DC 5257, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability.  A higher 20 
percent rating requires moderate recurrent subluxation or 
lateral instability, and an even higher 30 percent rating 
requires severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.

The words "slight," "moderate" and "severe" as used in the 
various DCs are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element of evidence 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Separate disability ratings are possible if the veteran has 
arthritis with resulting limitation of motion under DCs 5003 
and 5260-61, apart from instability under DC 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
When x-ray findings of arthritis are present and a veteran's 
knee disability is rated under DC 5257, the veteran would be 
entitled to a separate compensable rating under DC 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (August 14, 1998).

As discussed below, however, the veteran does not have x-ray 
evidence of arthritis or resulting limitation of motion in 
his right knee.  Therefore, he is not entitled to a separate 
rating for arthritis - that is, apart from the existing 
rating for his instability.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  But again, as discussed below, 
the veteran does not have limitation of motion on either 
extension or flexion of his right knee, so he cannot receive 
separate ratings under this limited exception either.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable DC, any additional functional loss 
the veteran may have by virtue of other factors as described 
in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  These factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy from disuse.  A finding of functional loss due to 
pain must be supported by adequate pathology and evidenced by 
the visible behavior of the veteran.  38 C.F.R. § 4.40; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

As already alluded to, there is no evidence of limitation of 
motion on either flexion or extension of the veteran's right 
knee to warrant application of DC 5260 or 5261.  There also 
is no evidence that he has semilunar dislocated cartilage, 
especially since his surgery, with frequent episodes of 
"locking," pain, and effusion into the joint to warrant 
application of DC 5258.  And as he has full range of motion 
in his knee, from 0 degrees of extension to 140 degrees of 
flexion (38 C.F.R. § 4.71, Plate II), he obviously does not 
have ankylosis of the knee to warrant application of DC 5256.  
See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC 
should be upheld if supported by explanation and evidence).  
Ankylosis, incidentally, favorable or unfavorable, is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 
259 (1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  
Because the veteran is able to move his right knee joint, 
indeed he has normal range of motion, by definition, his knee 
is not immobile so not ankylosed.



In March 2006, the veteran had a VA compensation examination 
to assess the severity of his right knee disability, 
particularly since his surgery.  He provided a copy of the 
operative report from his right knee meniscectomy, which the 
VA examiner reviewed.  The veteran was status post right knee 
anterior cruciate ligament (ACL) reconstruction with 
hamstring autograft and subtotal lateral meniscectomy.  His 
medial and lateral meniscal tears were not repairable.  He 
reported experiencing pain over the medial aspect of his 
right knee.  He denied weakness, heat, redness, and the knee 
giving way.  He reported stiffness, swelling, popping, and 
occasional locking.  He denied easy fatigability.  He took 
Tylenol approximately twice a month for pain, which reduced 
his pain during 
flare-ups.  He exercised the knee three to five times per 
week with no impact, using stair climbing and increased 
repetition exercise to increase strength.  Aggravating 
factors included any pivoting movements or sitting for 
prolonged periods.  He wore a knee brace only during athletic 
activities such as softball.  He did not use crutches, a 
cane, or corrective shoes.  

Upon examination, the veteran did not have an antalgic gait.  
There was trace effusion.  He had normal range of motion in 
his right knee, from 0 to 140 degrees (extension to flexion).  
His Lachman and McMurray tests were negative.  His posterior 
drawer testing was negative, but he had slight anterior 
drawer.  There was no tenderness to palpation of the knee 
joints.  He had a healing scar over the upper and lower knee 
joints.  He was able to perform a squat.  Per the DeLuca 
criteria, the examiner did not find an increase in pain, 
fatigue, weakness, or lack of endurance with repetitive 
motion.  An x-ray of the right knee showed a tunnel in the 
distal femur and proximal tibia indicating ligament 
reconstruction.  The knee joint spaces were maintained.  
Patellofemoral relations were normal.  The impression was 
post-surgical changes, no complication.  The diagnosis was 
status post two surgeries with history of right knee 
meniscectomy, right knee ACL rupture and right knee ACL 
reconstruction with complex tear of medial and lateral 
meniscus without affect on activities of daily living or 
occupation.  



Also for consideration, the veteran submitted evidence from 
Dr. K. T., his private physician.  Records from February to 
June 2005 show the veteran was scheduled for an ACL 
reconstruction in June 2005.  Dr. K. T. did not foresee any 
complications from the surgery.  In March 2005, Dr. K. T. 
noted the veteran had a chronic ACL tear with incidental 
damage secondary to ignoring the injury and having numerous 
functional pivot shifts playing sports over the years.  A 
June 2005 record indicated that he was recovering from ACL 
reconstruction, with hamstring autograft and a subtotal 
lateral meniscectomy and subtotal medial meniscectomy.  He 
was on crutches for ambulatory support and was using a knee 
brace.  In July 2005, he had increased strength in his right 
knee.  Dr. K. T. discussed the possibility of 
meniscal transplantation because the veteran had grade 1-2 
chondromalacia, lateral compartment.  He was scheduled to 
attend physical therapy rehabilitation twice a week and then 
he was taught a gym program to do on his own.  In September 
2005, he was doing "extraordinarily well," and Dr. K. T. 
was pleased to see the improvement.  The veteran had full 
range of motion, no effusion, "really good strength return" 
at that point in his recovery, but still was not completely 
healed.  He was going to use the gym to rehabilitate his 
knee.  In November 2005, Dr. K. T. stated the veteran was 
rehabilitating after surgery that had been performed in June 
2005.

In May 2006, Dr. K. T. stated the veteran was about one year 
post-surgery, but that "[u]nfortunately, he had a bad 
lateral and medial meniscal tear."  Dr. K. T. informed the 
veteran that this would not bode well in terms of completely 
protecting his knee from developing some degree of arthrosis 
(joint disease).  Upon examination, his knee was stable with 
a firm endpoint, and he had "excellent" range of motion, 
the "tiniest" of effusions, and no joint line tenderness.  
Dr. K. T. stated the veteran was "delighted" with his 
progress.  

In his July 2007 substantive appeal (VA Form 9), the veteran 
contended the VA compensation examiner was inattentive due to 
a back injury.  The veteran believed that he should have a 20 
percent evaluation because he had popping, pain, effusion and 
"early symptoms of arthritis."

There is no DC available for the evaluation of "early 
symptoms of arthritis," only where the veteran already has 
x-ray confirmation of arthritis, which he clearly does not.  
See 38 C.F.R. § 4.71a, DCs 5003-5010.  In the event he later 
receives this necessary radiographic confirmation of 
arthritis, he may then be entitled to a separate rating for 
this condition.  But until then, he does not meet the 
requirements for this separate rating.  See VAOPGCPRECs 23-97 
and 9-98.

In his October 2006 NOD, the veteran argues that even though 
he can flex and extend his leg does not mean he can still do 
all of the athletic activities he engaged in prior to his 
knee injury.  He noted that his private physician, Dr. K. T., 
had told him that he could not run, jump or pivot without 
accelerating his arthritis.  This statement is in contrast 
with the most recent record from Dr. K. T., which indicated 
in May 2006 that the veteran's meniscus tear may lead to 
arthrosis (joint disease), but in the meantime that Dr. K. T. 
was "delighted" with the results of the surgery.  Dr. K. T. 
did not make any note of restrictions on the veteran's 
athletic activities.

Based upon the evidence of record, the veteran's right knee 
disability does not meet the criteria for a higher 20 percent 
rating under DC 5257 or any other potentially applicable DC, 
e.g., 5003, 5260 and 5261, etc.  He has full range of motion 
in this knee, from 0 degrees of extension to 140 degrees of 
flexion, and no additional functional loss due to pain.  See 
DeLuca, supra.  Dr. K. T.'s records indicate the veteran has 
recovered from his surgery and is doing quite well, 
relatively speaking, except for a lateral and medial meniscus 
tear that may eventually lead to the development of arthrosis 
(joint disease, i.e., degenerative arthritis).  Especially 
since his surgery to repair the ligament and meniscus tears, 
the veteran has had slight as opposed to moderate subluxation 
and instability.  And this level of "other" knee impairment 
is rated as 10-percent disabling under DC 5257.  The Board 
finds that the overall disability picture for his knee 
disability does not more closely approximate the requirements 
for a higher 20 percent rating.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence against his claim, in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and his claim must be denied.  38 C.F.R. § 4.3.  

The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned, to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  VAOPGCPREC 
6-96.  See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, based upon the guidance of the Court in Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the 
Board has considered whether a staged rating is appropriate.  
However, the veteran's symptoms have remained rather constant 
since one year prior to filing his claim for a higher rating 
- except for when he received the temporary 100 percent 
rating during his convalescence following his surgery.  And 
he already has been compensated for that higher level of 
disability under the provisions of 38 C.F.R. § 4.30 
("paragraph 30").


ORDER

The claim for a rating higher than 10 percent for the right 
knee disability is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


